DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15, 17, and 81 are objected to because of the following informalities:  "the a wafer" should be "the wafer".  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see Remarks, filed August 19, 2022, with respect to Final Rejection - 06/22/2022 have been fully considered and are persuasive.  The Final Rejection - 06/22/2022 has been withdrawn. 
Applicant’s arguments, see Remarks, filed August 19, 2022, with respect to the rejection(s) of claim(s) 1-24 under 35 USC 102(A)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patten et al. (US 20200098698 A1; Patten).
Applicant discloses the thin metal provides optical shielding due to its composition and thickness. The thin metal layer of Patten et al. (US 20200098698 A1; Patten) meets applicant’s thickness and composition requirements for providing optical shielding. 
Han et al. (US 20180294236 A1; Han) discloses a similar device to Kawabata formed by a Wafer Level Packaging. This confirms that the structure of Kawabata would not be changed if formed by Wafer Level Packaging method.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patten et al. (US 20200098698 A1; Patten).
Regarding claim 1, Patten discloses an optical shield for a wafer-level chip scale package, comprising: a thin metal layer (Fig. 1, 150; ¶18) applied and conformed to one or more surfaces of the wafer-level chip scale package (Fig. 1, 100; ¶17)  in order to shield active circuitry of the wafer-level chip scale package from light.  
Regarding claim 2, Patten discloses the optical shield of Claim 1, wherein: the one or more surfaces of the wafer-level chip scale package (Fig. 1, 100; ¶17) comprise a backside surface of the wafer-level chip scale package parallel to and opposite of a topside surface of the wafer-level chip scale package upon which a metal redistribution layer (Fig. 1, 120; ¶18) and electrically- conductive bumps (Fig. 1, 134; ¶27,31)  are formed; and the thin metal layer (Fig. 1, 150; ¶18)  is unpatterned.  
Regarding claim 3, Patten discloses the optical shield of Claim 1, wherein the one or more surfaces of the wafer-level chip scale package (Fig. 1, 100; ¶17) comprise at least one sidewall surface of wafer-level chip scale package perpendicular to a topside surface of the wafer-level chip scale package upon which a metal redistribution layer  (Fig. 1, 120; ¶18) and electrically-conductive bumps  (Fig. 1, 134; ¶27,31) are formed.  
Regarding claim 5, Patten discloses the optical shield of Claim 1, wherein the thin metal layer (Fig. 1, 150; ¶36) comprises one among the following metals: aluminum, copper, stainless steel, nickel, titanium, and gold.  
Regarding claim 6, Patten discloses the optical shield of Claim 1, wherein the thin metal layer (Fig. 1, 150; ¶28) is formed by one of sputtering and plating.  
Regarding claim 7, Patten discloses the optical shield of Claim 1, wherein the thin metal layer (Fig. 1, 150; ¶37) is at least 0.2 micrometer in thickness.  
Regarding claim 8, Patten discloses a method for fabricating an optical shield for a wafer-level chip scale package (Fig. 1, 100; ¶17), comprising: applying and conforming a thin metal layer (Fig. 1, 150; ¶18) to one or more surfaces of the wafer-level chip scale package (Fig. 1, 100; ¶17) in order to shield active circuitry (Fig. 1, 110; ¶17)  of the wafer-level chip scale package from light.  
Regarding claim 9, Patten discloses the method of Claim 8, wherein: the one or more surfaces of the wafer-level chip scale package (Fig. 1, 100; ¶17) comprise a backside surface of the wafer-level chip scale package parallel to and opposite of a topside surface of the wafer-level chip scale package upon which a metal redistribution layer (Fig. 1, 120; ¶18) and electrically- conductive bumps (Fig. 1, 134; ¶27,31) are formed; and the thin metal layer (Fig. 1, 150; ¶18) is unpatterned.  
Regarding claim 10, Patten discloses the method of Claim 8, wherein the one or more surfaces of the wafer-level chip scale package (Fig. 1, 100; ¶17) comprise at least one sidewall surface of the wafer-level chip scale package perpendicular to a topside surface of the wafer-level chip scale package upon which a metal redistribution layer (Fig. 1, 120; ¶18) and electrically-conductive bumps (Fig. 1, 134; ¶27,31) are formed.  
Regarding claim 12, Patten discloses the method of Claim 8, wherein the thin metal layer (Fig. 1, 150; ¶36) comprises one among the following metals: aluminum, copper, stainless steel, nickel, titanium, and gold.  
Regarding claim 13, Patten discloses the method of Claim 8, wherein the thin metal layer (Fig. 1, 150; ¶28) is formed by one of sputtering and plating.  
Regarding claim 14, Patten discloses the method of Claim 8. wherein the thin metal layer (Fig. 1, 150; ¶37) is at least 0.2 micrometer in thickness.  
Regarding claim 15, Patten discloses a semiconductor device, comprising: a wafer-level chip scale package (Fig. 1, 100; ¶17); and a thin metal layer (Fig. 1, 150; ¶18) applied and conformed to one or more surfaces of the a wafer-level chip scale package in order to shield active circuitry of the a wafer-level chip scale package from light.  
Regarding claim 16, Patten discloses the semiconductor device of Claim 15, wherein: the one or more surfaces of the a wafer-level chip scale package  (Fig. 1, 100; ¶17) comprise a backside surface of the a wafer-level chip scale package parallel to and opposite of a topside surface of the a wafer-level chip scale package upon which a metal redistribution layer (Fig. 1, 120; ¶18) and electrically- conductive bumps (Fig. 1, 134; ¶27,31)  are formed; and the thin metal layer (Fig. 1, 150; ¶18) is unpatterned.  
Regarding claim 17, Patten discloses the semiconductor device of Claim 15, wherein the one or more surfaces of the a wafer-level chip scale package (Fig. 1, 100; ¶17) comprise at least one sidewall surface of the a wafer-level chip scale package perpendicular to a topside surface of the a wafer-level chip scale package upon which a metal redistribution layer  (Fig. 1, 120; ¶18) and electrically-conductive bumps (Fig. 1, 134; ¶27,31) are formed.  
Regarding claim 19, Patten discloses the semiconductor device of Claim 15, wherein the thin metal layer (Fig. 1, 150; ¶36) comprises one among the following metals: aluminum, copper, stainless steel, nickel, titanium, and gold.  
Regarding claim 20, Patten discloses the semiconductor device of Claim 15, wherein the thin metal layer (Fig. 1, 150; ¶28) is formed by one of sputtering and plating.  
Regarding claim 21, Patten discloses the semiconductor device of Claim 15, wherein the thin metal layer (Fig. 1, 150; ¶37)  is at least 0.2 micrometer in thickness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,11,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patten et al. (US 20200098698 A1; Patten) in view of Wang eta l. (US 20190067352 A1; Wang).
Regarding claim 4, Patten discloses the optical shield of Claim 3, wherein: a backside surface of the wafer-level chip scale package (Fig. 1, 100; ¶17)…and the backside surface is parallel to and opposite of a topside surface of the wafer-level chip scale package upon which a metal redistribution layer and electrically-conductive bumps are formed.  
Patten is silent on a backside surface of the wafer-level chip scale package has formed thereon a backside film made of organic material;
Wang discloses a WLCSP where a backside film made of organic material (Fig. 5, 501; ¶39) is formed between a metal shield  (Fig. 5, 502; ¶38) and a backside. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art form an organic film between the metal shield and the backside for its light absorption properties.
Regarding claim 11, Patten discloses the method of Claim 10, wherein: a backside surface of the wafer-level chip scale package  (Fig. 1, 100; ¶17) …and the backside surface is parallel to and opposite of a topside surface of the wafer-level chip scale package upon which a metal redistribution layer and electrically-conductive bumps are formed.  
Patten is silent on a backside surface of the wafer-level chip scale package has formed thereon a backside film made of organic material;
Wang discloses a WLCSP where a backside film made of organic material (Fig. 5, 501; ¶39) is formed between a metal shield  (Fig. 5, 502; ¶38) and a backside. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art form an organic film between the metal shield and the backside for its light absorption properties.
Regarding claim 18, Patten discloses the semiconductor device of Claim 17, wherein: a backside surface of the… a wafer-level chip scale package (Fig. 1, 100; ¶17); …and the backside surface is parallel to and opposite of a topside surface of the a wafer-level chip scale package upon which a metal redistribution layer and electrically-conductive bumps are formed.  
Patent is silent on a backside surface of the wafer-level chip scale package has formed thereon a backside film made of organic material.
Wang discloses a WLCSP where a backside film made of organic material (Fig. 5, 501; ¶39) is formed between a metal shield  (Fig. 5, 502; ¶38) and a backside. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art form an organic film between the metal shield and the backside for its light absorption properties.
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patten et al. (US 20200098698 A1; Patten) in view of Han et al. (US 20180294236 A1; Han).
Regarding claim 22, Patten discloses the wafer-level chip scale package of Claim 15, but is silent on wherein the thin metal layer is electrically isolated from the active circuitry.  
Han discloses a WLP (Fig. 2, 100; ¶36) having a shield structure  (Fig. 2, 108; ¶33) connected to a redistribution structure (Fig. 2, 210; ¶39) and electrically isolated from active circuitry by insulation layer (Fig. 2, 218; ¶37)
Before the effective filing date it would have been obvious to one having ordinary skill for the thin metal shield to be isolated from active circuitry for preventing unwanted  conductive paths.
Regarding claim 23, Patten discloses the optical shield of Claim 1, but is silent on wherein the thin metal layer is electrically isolated from the active circuitry.  
Han discloses a WLP (Fig. 2, 100; ¶36) having a shield structure  (Fig. 2, 108; ¶33) connected to a redistribution structure (Fig. 2, 210; ¶39) and electrically isolated from active circuitry by insulation layer (Fig. 2, 218; ¶37)
Before the effective filing date it would have been obvious to one having ordinary skill for the thin metal shield to be isolated from active circuitry for preventing unwanted  conductive paths.
Regarding claim 24, Patten discloses the method of Claim 8, but is silent on wherein the thin metal layer is electrically isolated from the active circuitry.
Han discloses a WLP (Fig. 2, 100; ¶36) having a shield structure  (Fig. 2, 108; ¶33) connected to a redistribution structure (Fig. 2, 210; ¶39) and electrically isolated from active circuitry by insulation layer (Fig. 2, 218; ¶37)
Before the effective filing date it would have been obvious to one having ordinary skill for the thin metal shield to be isolated from active circuitry for preventing unwanted  conductive paths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816